DETAILED ACTION
This Office Action is responsive to the amendment filed on 3/29/2021.
The objections and rejections not addressed below are deemed withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings were received on 3/29/2021.  These drawings are unacceptable.
The drawings are unacceptable because the drawings are improperly labeled as “Figure 1” and “Figure 2”. 37 C.F.R. 1.84(u)(1) states that the different views must be numbered in consecutive Arabic numerals, starting with 1, and that view numbers must be preceded by the abbreviation “FIG.”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version 


Claim Rejections - 35 USC § 103
Claim 1-6 and 8-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al, WO2015/197434.
The rejection stands per the reasons outlined in the previous Office Action, incorporated herein by reference.

Response to Arguments
Applicant's arguments filed 3/29/2021 have been fully considered but they are not persuasive.
Applicant alleges that Wang does not render the claimed invention obvious, arguing that the prior art requires that the rubber phase has a comonomer content in the 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the feature upon which applicant relies is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claims as currently written do not contain any limitations regarding the comonomer content of a rubber phase. The claim recites a process comprising the steps of 
polymerizing propylene and optionally one or more comonomers in a first reactor to obtain a first polymer fraction having a comonomer content in the range of 0.0 to 1.8% by weight, and 
in a second reactor, polymerizing propylene and one or more comonomers in the presence of the polymer formed in step (a) to produce a second propylene polymer fraction having a comonomer content in the range of 2.0 to 12.0% by weight.
Note that the claim does not state that the rubber phase has a comonomer content in the range of 2.0 to 12.0% by weight. The claimed invention states that the “second propylene polymer fraction” is characterized by a comonomer content of 2.0 to 12.0% by weight.
Applicant’s specification defines the term “second propylene polymer fraction” in the following manner; see Page 3: lines 8 to 9 of the specification filed on 12/23/2019.

    PNG
    media_image1.png
    53
    594
    media_image1.png
    Greyscale


As discussed in the previous Office Action, Wang discloses a propylene composition prepared via sequential polymerization comprising the steps of 1) polymerizing propylene to form a homopolymer (i.e., a polymer having a comonomer of 0.0% by weight), corresponding to the claimed first propylene polymer fraction; 2) transferring the product of step (1) to a second reactor; and 3) copolymerizing propylene and a comonomer such as ethylene in the presence of the product of step (1) to form a rubber. Note that, as disclosed by Wang, the comonomer content of the combination of the overall composition –i.e., the blend of the (co)polymers produced in steps (1) and (3), corresponding to the claimed second propylene polymer fraction- is in the range of 3 to 35% by weight, overlapping the claimed range. 
It has been held that in the case where the claimed ranges overlap or lie inside ranges disclosed in the prior art, a prima facie case of obviousness exists; see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05). The prior art ranges overlap those used to define the claimed invention. Barring a showing of evidence demonstrating .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S LENIHAN whose telephone number is (571)270-5452.  The examiner can normally be reached on Mon.-Fri. 5:30-2:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY S LENIHAN/Examiner, Art Unit 1765 

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765